EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Furman on 6/14/2022.
The application has been amended as follows: 

Claims
1. (Currently Amended) A composition comprising a drug chosen from a cyclosporin, tacrolimus, serolimus or everolimus, wherein said drug is conjugated to a neutrophil gelatinase-associated lipocalin (NGAL)

2. - 14. (Canceled).

15. (Currently Amended) The composition according to claim 1, wherein the drug is cyclosporin A conjugated to recombinantly produced human NGAL, which may optionally lack glycosylation and/or a cysteine residue in position 87 of its protein chain, 

16. (Currently Amended) The composition according to claim 1, wherein the drug is cyclosporin G conjugated to recombinantly produced human NGAL, which may optionally lack glycosylation and/or a cysteine residue in position 87 of its protein chain, 

17. (Currently Amended) The composition according to claim 1, wherein the drug is oxeclosporin conjugated to recombinantly produced human NGAL, which may optionally lack glycosylation and/or a cysteine residue in position 87 of its protein chain

18. (Currently Amended) The composition according to claim 1, wherein the drug is chosen from tacrolimus, serolimus or everolimus and said drug is conjugated to recombinantly produced human NGAL, which may optionally lack glycosylation and/or a cysteine residue in position 87 of its protein chain

19. (Previously Presented) The composition according to claim 1, wherein the NGAL is in the form of any one of NGAL that lacks glycosylation, or NGAL that lacks the cysteine residue in position 87, or NGAL that lacks glycosylation and lacks the cysteine residue in position 87.

20. – 25. (Canceled) 
26. (Previously Presented) A method for inhibiting acute renal injury, comprising administering the composition as defined in claim 1 to a subject in need thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicants’ Amendment, filed on 12/19/2019, in which claims 2-14 are cancelled, claim 1 is amended to change the breadth and scope of the claims, and claims 15-26 are newly added.
In view of the Examiner’s amendment above, claims 1, 15-19 and 26 are pending in the instant application and are found to be allowable.

	Priority
This application is a National Stage Application of PCT/EP2018/066390, filed on 6/20/2018.  The instant application claims foreign priority to DKPA 2017-70488 filed on 6/23/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 10/27/2011. 
Information Disclosure Statement
The information disclosure statements (IDS) dated 1/31/2020 and 12/3/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent on the instantly claimed drugs conjugated to NGAL. There is precedent in the prior art for conjugates such as LMW chitosan conjugated to cyclosporine A, tacrolimus or rapamycin (a.k.a. sirolimus), as per Zhang et al. (CN 1879889A, 2006, PTO-892), intended for use in methods of treating kidney disorders. (Claims 4 and 10) There is also precedent in the art for NGAL being a carrier in a conjugate, with the compound carried being a fluorophore or an anti-body, as per Barasch et al. (US 2005/0261191, PTO-892, ¶0184) and Ruan et al. (US 2012/0308997, PTO-892, ¶0109-0110). However, there is no suggestion in the prior art that NGAL be used as a carrier for the instantly claimed compounds. Indeed, Zhou et al. (Acta Pharm. Sin. B, 2013, IDS) provides a thorough review on conjugation strategies for drugs such as those instantly claimed for treating kidney disorders, wherein there are numerous different strategies for carrier choice (see Fig. 1) with NGAL not being one of them. Therefore, the instant claims are found to be novel and non-obvious over the prior art.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/Primary Examiner, Art Unit 1623